            Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 1 of 20




Lina Stillman, Esq.
Stillman Legal, P.C.
42 Broadway, 12t Floor
New York, New York 10004
Tel (212) 203-2417
www.FightForUrRights.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
Marina Narvaez, individually and on behalf of others
similarly situated
                                                                    COMPLAINT
                             Plaintiff,
                                                                    COLLECTIVE ACTION
BLACK LABEL SALON 25 CORP. (DBA Black                               UNDER 29 U.S.C. § 216(b)
Label Salon) and Seung Lee and Connie Lee                           and CLASS ACTION
(Individually)                                                      UNDER FRCP 23

                                                                    ECF Case
                              Defendants.
----------------------------------------------------------------X



Plaintiff Marina Narvaez bring this Class and Collective Action Complaint on behalf of herself

and similarly situated co-workers against BLACK LABEL SALON 25 CORP. (d/b/a Black

Label Salon), (collectively, “Defendants”) pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201 et seq., the New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., as

recently amended by the Wage Theft Prevention Act (“WTPA”), N.Y. Lab Law § 195(3), N.Y.

Lab Law § 191, and related provisions from Title 12 of New York Codes, Rules and Regulations

(“NYCRR”).




                                                        1
              Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 2 of 20




                                         NATURE OF ACTION

         1.        This Class and Collective Action Complaint seeks to recover overtime

compensation, for Plaintiff and similarly situated co-workers who have been employed by

Defendants as cleaning and janitors for Black Label Salon some or all the time period relevant to

this action (the relevant time period being set by the federal and state claims’ respective statutes

of limitations).

         2.        Plaintiff is a former employee of Defendants who was ostensibly employed as a

janitor. Generally speaking, she did whatever he was told to do and did not have an actual title.

         3.        As described herein, Individual Defendants Seung and Connie Lee, (“Individual

Defendants”) employed Plaintiff’ for the purposes of the instant claims.

         4.        BLACK LABEL SALON 25 CORP. (d/b/a Black Label Salon) is a company with

a principal place of business in Manhattan at 43 Exchange Place, New York NY 10005.

         5.        Defendants Seung Lee and Connie Lee operate and control Defendant

Corporation and, by extension, Defendant Corporations’ employees, for part or all of the time

period relevant to this action.

         6.        At all relevant times, Plaintiff regularly work for Defendants in excess of 40 hours

per week, without receiving appropriate overtime compensation for any of the hours that he

worked

         7.        At all relevant times, Defendants failed to maintain accurate recordkeeping as

required by the FLSA and the NYLL.
              Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 3 of 20




         8.      Defendants’ conduct extended beyond Plaintiff to all other similarly situated

employees.

         9.      Plaintiff now bring this Class and Collective Action on behalf of himself and

other similarly situated individuals, for federal and state claims relating to unpaid overtime

wages, unpaid spread-of-hours wages, unlawful deductions. failure to maintain records, and the

taking of unlawful deductions pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201 et seq., the New York Labor Law (“NYLL”), N.Y. Lab. Law § 650 et seq., as recently

amended by the Wage Theft Prevention Act (“WTPA”), N.Y. Lab Law § 195(3), and related

provisions from Title 12 of New York Codes, Rules and Regulations (“NYCRR”).

         10.     In connection with the above-mentioned allegations and claims, Plaintiff seeks

compensatory damages as well as applicable liquidated damages, interest, attorney’s fees and

costs.

         11.     Plaintiff seek certification of this action as a collective action under 29 U.S.C. §

216(b) on behalf of himself, individually, and all other similarly situated employees and former

employees of Defendants, and as a putative class action under FRCP 23 with respect to the New

York state law claims.

                                  JURISDICTION AND VENUE

         12.     This Court has subject matter jurisdiction pursuant to 28 USC §§1331, and 1337

and jurisdiction over Plaintiff’ state-law claims pursuant to 28 USC § 1367.

         13.     This Court also has jurisdiction over Plaintiff’ claims under the FLSA pursuant to

29 U.S.C. § 216(b).



                                                   3
           Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 4 of 20




        14.         This Court is empowered to issue a declaratory judgment pursuant to 28 USC §§

2201 and 2202.

        15.         Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(1) because Corporate Defendants reside in this District, certain Plaintiff reside in this

District and because a substantial part of the events that are the subject of the litigation transpired

in this District.

                         COLLECTIVE-WIDE FACTUAL ALLEGATIONS

        16.         Plaintiff bring his FLSA claims on behalf of himself and all similarly situated

persons who work or have worked for Defendants on or after June 11, 2014, who elect to opt-in

to this action (the “FLSA Collective”).

        17.         All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendants and/or Defendants have been aware of all of the work that Plaintiff and

the FLSA Collective have performed.

        18.         As part of his regular business practice, Defendants have intentionally, willfully

and repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect to

Plaintiff and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

                    a. Willfully failing to pay overtime wages for hours worked in excess of 40

                        hours per week;

                    b. Willfully failing to keep records that satisfy statutory requirements.

        19.         At all relevant times, Plaintiff and other members of the FLSA Class who are

and/or have been similarly situated, have had substantially similar job requirements and pay
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 5 of 20




provisions, and have been subject to Defendants’ common practices, policies, programs,

procedures, protocols and plans of willfully failing and refusing to pay them the require overtime

pay at a one and one-half his regular rates for work in excess of forty (40) hours per workweek

under the FLSA, willfully taking improper wage deductions and other improper credits against

Plaintiff’ wages for which Defendants did not qualify under the FLSA, and willfully failing to

keep records require by the FLSA.

       20.     The claims of Plaintiff stated herein are similar to those of the other employees

and Plaintiff and the FLSA Collective all perform or performed the same primary duties.

       21.     Defendants are aware that FLSA required them to pay employees performing

non-exempt duties, including Plaintiff and the FLSA Collective overtime premium for hours

worked in excess of 40 hours per workweek.

       22.     Defendants’ unlawful conduct has been widespread, repeated and consistent.

                               CLASS ACTION ALLEGATIONS

       23.     Plaintiff bring certain NYLL claims pursuant to FRCP 23 on behalf of all of

Defendants’ employees who work or have worked for Defendants from June 11, 2014 and the

date of final judgment in this matter (“the Class”).

       24.     Excluded from the Class are, inter alia, Defendants’ employees who will submit

timely and otherwise proper requests for exclusion from the Class.

       25.     On information and belief, the size of the Class is roughly 20 individuals.

Although the precise number is unknown, the facts on which the calculation of that number

depends are presently within the sole control of Defendants.



                                                 5
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 6 of 20




       26.     Common questions of law and fact exist as to the Class that predominate over any

questions only affecting them individually and include, but are not limited to, the following:

                a. Whether Defendants violated Article 6 of the NYLL and the supporting NYS

                    Department of Labor regulations;

                b. Whether Defendants failed to compensate the Class for hours worked in

                    excess of 40 hours per workweek;

                c. Whether Defendants misclassified Plaintiff and members of the Class as

                    exempt;

                d. Whether Defendants failed to keep true and accurate time and pay records for

                    all hours worked by Plaintiff and the Class, and other records required by the

                    NYLL;

                e. Whether Defendants’ policy of failing to pay workers was instituted willfully

                    or with reckless disregard of the law; and

                f. The nature and extent of class-wide injury and the measure of damages for

                    those injuries.

       27.     Plaintiff’ claims are typical of the Class’s claims that he seeks to represent.

Defendants employed Plaintiff and the Class in New York State. Plaintiff and the Class enjoy the

same NYLL rights to receive overtime; to be protected from unlawful deductions; to have legally

sufficient record-keeping. Plaintiff and the Class have all sustained similar type of damages as a

result of Defendants’ non-compliance with the NYLL. Plaintiff and the Class have all been

injured by virtue of Defendants’ under compensation of them or Defendants’ failure to

compensate them due to Defendants’ common policies, practices and patterns of conduct.
           Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 7 of 20




         28.    Plaintiff will fairly and adequately represent and protect the interests of the

Class’s members. Plaintiff understand that as class representatives he assumes a fiduciary

responsibility to the class to represent its interests fairly and adequately. Plaintiff recognize that

as class representatives, she must represent and consider the interests of the class just as he

would represent and consider their own interests. Plaintiff understands that in decisions

regarding the conduct of the litigation and its possible settlement, he must not favor his own

interests over the Class’s interests. Plaintiff recognizes that any resolution of a class action must

be in the best interest of the Class. Plaintiff understands that in order to provide adequate

representation, she must be informed of developments in litigation, cooperate with class counsel,

and testify at deposition/trial. Plaintiff have retained counsel competent and experienced in

complex class actions and employment litigation. There is no conflict between Plaintiff and the

Class.

         29.    A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The members of the Class have been damaged and are entitled to

recovery as a result of Defendants’ violation of the NYLL as well as its common and uniform

policies, practices and procedures. Although the relative damages suffered by individual

members of the Class are not de minimis, such damages are small compared to the expense and

burden of individual prosecution of this litigation. For example, Class members lack the financial

resources to conduct a thorough examination of Defendants’ timekeeping and compensation

practices and to prosecute vigorously a lawsuit against Defendants to recover such damages. In

addition, class litigation is superior because it will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments about Defendants’ practices.

                                                   7
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 8 of 20




              30.      This action is properly maintainable as a class action under FRCP 23(b)(3).

                                                PARTIES

                                         Plaintiff Marina Narvaez

        31.         Plaintiff Marina Narvaez, (“Plaintiff Narvaez”) is an adult individual residing in

Brooklyn, NY. Plaintiff Narvaez was employed by Defendants for (7) seven years from 2011

until 2018. At all relevant times to this complaint, Plaintiff Narvaez was employed by

Defendants to clean the salon located in the financial district.

        32.         Plaintiff consents to be a party pursuant to 29 U.S.C. § 216(b), and bring these

claims based upon the allegations herein as representative parties of a prospective class of

similarly situated individuals under 29 U.S.C. § 216(b) and as representatives of the Proposed

Class

                                                  Defendants

        33.         Individual Defendant have owned, operated and controlled Black Label Salon

Contracting Corp. at all times relevant to this complaint.

        34.         On information and belief, BLACK LABEL SALON 25 CORP. is a corporation

organized and existing under the laws of the State of New York with principal place of business

43 Exchange Place, New York NY 10005.

        35.         Upon information and belief both BLACK LABEL SALON 25 CORP.

individually and collectively have more than $500,000.00 in gross annual income for the years

relevant to the instant action (independent of excise taxes).
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 9 of 20




       36.      On information and belief, the operations of BLACK LABEL SALON 25 CORP.

individually and collectively implicate interstate commerce insofar as these Defendants rely

heavily on food and produce that has been transported across state lines.

       37.      Defendants Seung Lee and Connie Lee are individuals who have been the de facto

and de jure owners, officers and/or agents of Defendant Corporation during the relevant time

period and are sued individually. Defendants Seung Lee and Connie Lee have possessed and

exercised operational control over Defendant Corporations, for example, they have at times

relevant to this litigation determined the wages and compensation of Defendants’ employees,

including Plaintiff, and established the schedules of the employees, maintained employee

records, and had the authority to hire and fire employees. In particular, Seung Lee and Connie

Lee have a prominent role in the setting of salaries for Corporate Defendants’ employees and

hires and fires Corporate Defendants’ employees.

                           COMMON FACTUAL ALLEGATIONS
                              Defendants Constitute Joint Employers

       38.      Defendants operate a beauty salon company where the Plaintiff worked. At all

relevant times, Individual Defendants Seung Lee and Connie Lee possess or possessed

operational control over Defendant Corporations; possess or possessed an ownership interest in

Defendant Corporations, and control or controlled significant functions of Defendant

Corporations.

       39.      Corporate Defendants and Individual Defendants are associated and joint

employers, act in the interest of each other with respect to employees, pay employees by the

same method, and share control over the employees.

                                                9
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 10 of 20




       40.     At relevant times, each Corporate Defendant possessed substantial control over

Plaintiff’ and other similarly situated employees’ working conditions, and over the policies and

practices with respect to the employment and compensation of Plaintiff, and all similarly situated

individuals, referred to herein.

       41.     Corporate Defendants jointly employed Plaintiff, and all similarly situated

individuals, and are Plaintiff’ and all similarly situated individuals’ employers within the

meaning of 29 U.S.C. 201 et seq. and the NYLL.

       42.     At all relevant times, Individual Defendant were Plaintiff’ employers within the

meaning of the FLSA, NYLL and other law.

       43.     Individual Defendant had the power to hire and fire Plaintiff, control the terms

and conditions of employment, and determine the rate and method of any compensation in

exchange for Plaintiff’ services.

       44.     Individual Defendant supervised Plaintiff’ work schedules and conditions of his

employment.

       45.     Individual Defendant also determined the rate and method of payment for

Plaintiff and other similarly situated employees.

       46.     Individual Defendant also controlled and guided what limited recordkeeping that

took place which Plaintiff contends is deficient pursuant to FLSA and NYLL requirements.

                                    Individual Plaintiff Marina Narvaez

       47.     Plaintiff is a former employee of Defendants, primarily employed as a janitor.

       48.     Narvaez was employed from about 2011 until November 2018.
            Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 11 of 20




       49.      Plaintiff did not work at his own convenience, having to report to work according

to a schedule devised by Defendants. Furthermore, once scheduled for a shift, Plaintiff did not

come and go at his pleasure, but rather was controlled by Defendant.

       50.      Her last year with Defendants (2018) Plaintiff worked (6) days per week with a

standard schedule of 9:00am until 7:30pm daily for (7) years. (or 63 hours per week).

       51.      In the years 2014-2018, Plaintiff worked (5) five days per week for on or about

(50-58) hours per week in total.

       52.      The Department of Labor visited the Salon on or about 2016 or 2017 (Plaintiff is

unable to recall exact dates). After this visit, Defendant’s receptionist made Plaintiff sign a paper

that falsely said she was paid $15 per hour.

       53.      As to pay, Plaintiff was paid $350 Dollars per week in 2014 for a (5) day

workweek. This pay and schedule stayed the same until early 2018 when her salary was raised

to $510 (but Defendants increased a day, so Plaintiff worked (6) days per week for 11.5 hours

per day).

       54.      Plaintiff is non-exempt under FLSA and the NYLL. Among other things, Plaintiff

did not occupy what law would characterize as “professional,” “executive” or even

“administrative” positions, as Plaintiff’ employment for Defendants was physical labor. Plaintiff

did not receive salary and their primary duties

       55.      Plaintiff commences this action as a collective action under 29 U.S.C. § 216(b)

and as a putative class action under FRCP 23 with respect to the New York state law claims.

       56.      Plaintiff Narvaez was employed by Defendants from approximately about March

2011 until on or about November 2018.

                                                  11
           Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 12 of 20




         57.   Plaintiff Narvaez regularly handled goods in interstate commerce, such as tools

and appliances themselves that were necessary to perform his work and that were produced

outside of the State of New York.

         58.    Plaintiff Narvaez’s work duties required neither discretion nor independent

judgment.

         59.   Throughout his employment with Defendants, Plaintiff Narvaez regularly worked

in excess of 40 hours per week.

         60.   Plaintiff Narvaez worked on or about (63) sixty-three hours per week with no

break.

         61.   Defendants did not provide Plaintiff Narvaez with each payment of wages an

accurate statement of wages, as required by NYLL 195(3).

         62.   Defendants never provided Plaintiff Narvaez with a written notice, in English and

in Spanish (Plaintiff Narvaez ’s primary language), of his rate of pay, employer’s regular pay

day, and such other information as require by NYLL §195(1).

                               Defendants’ General Employment Practices

         63.   Defendants regularly require Plaintiff to work in excess of forty (40) hours per

week without paying him the proper overtime wages or spread of hours compensation.

         64.   At all times relevant to this complaint, Defendants maintained a policy and

practice of requiring Plaintiff and all similarly situated employees to work in excess of forty (40)

hours per week without paying them appropriate overtime compensation or spread of hours

compensation, as require by federal and state laws.
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 13 of 20




       65.     Defendants willfully disregarded and purposefully evaded record keeping

requirements of the Fair Labor Standards Act and New York Labor Law by failing to maintain

accurate and complete timesheets and payroll records.

       66.     The wage withholding constitutes a stand-alone violation of the FLSA and the

NYLL prohibition against unlawful deductions. See, e.g., 29 C.F.R. § 531.35, N.Y. Lab. Law §

193.

       67.     Defendants failed to post require wage and hour posters and did not provide

Plaintiff with statutorily require wage and hour records or statements of their pay received, in

part so as to hide Defendants’ violations of the wage and hour laws, and to take advantage of

Plaintiff’ relative lack of sophistication in wage and hour laws.

       68.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff (and similarly situated individuals) worked, and to

avoid paying Plaintiff properly for (1) their full hours worked, (2) for overtime due, and (3) for

spread of hours pay.

       69.     Defendants did not provide Plaintiff, and similarly situated employees, with the

wage statements and annual pay notices require by NYLL §§195(1) and 195(3).




                                                 13
            Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 14 of 20




          70.   Defendants failed to provide Plaintiff and other employees with wage statements

at the time of payment of wages, containing: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked, and the number of overtime hours worked, as require

by NYLL §195(3).

          71.   Defendants failed to provide Plaintiff and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the

hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by the employer; the name of the employer; any "doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as require by New York

Labor Law §195(1).

                                      FIRST CAUSE OF ACTION
                       (Violation of FLSA Overtime/ Recordkeeping Provisions)

          72.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          73.   At all times relevant to this action, Defendants were Plaintiff’ employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards
              Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 15 of 20




Act, 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff (and the FLSA class

members), control the terms and conditions of employment, and determine the rate and method

of any compensation in exchange for their employment.

            74.   At all times relevant to this action, Defendants were engaged in commerce or in

an industry or activity affecting commerce.

            75.   Defendants constitute an enterprise within the meaning of the Fair Labor

Standards Act, 29 U.S.C. § 203 (r-s).

            76.   Defendants, in violation of the FLSA, failed to pay Plaintiff (and the FLSA Class

members) overtime compensation at rates of one and one-half times the regular rate of pay for

each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C. § 207 (a)(1).

            77.   Defendants’ failure to pay Plaintiff (and the FLSA Class members) overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

            78.   Defendants took unlawful deductions from Plaintiff’ earned wages and the FLSA

Collective’s earned wages.

            79.   Defendants, in violation f the FLSA, failed to pay Plaintiff agreed-upon wages by

virtue of their withholding policies, time-clock policies and chargeback policies as described

herein.

            80.   Defendants failed to satisfy the FLSA’s recordkeeping requirements.

            81.   Defendants acted willfully in their violations of the FLSA’s requirements.

            82.   Plaintiff (and the FLSA Collective) was damaged in an amount to be determined

at trial.



                                                  15
            Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 16 of 20




                                     SECOND CAUSE OF ACTION

                    (Violation of the Overtime/Unpaid Wages/ /Spread-of-Hours-
                  Pay/Recordkeeping/Wage Statement Provisions of NYLL)

          83.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          84.   At all times relevant to this action, Defendants were Plaintiff’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff, control terms and conditions of employment, and determine the rates and methods of

any compensation in exchange for employment.

          85.   Defendants, in violation of the NYLL and associated rules and regulations, failed

to pay Plaintiff overtime compensation at rates of one and one-half times the regular rate of pay

for each hour worked in excess of forty hours in a workweek, in violation of N.Y. Lab. Law §

190 et seq. and supporting regulations of the New York State Department of Labor.

          86.   Defendants failed to pay Plaintiff (and the Class members) in a timely fashion, as

require by Article 6 of the New York Labor Law.

          87.   Defendants’ failure to pay Plaintiff (and the Class members) overtime

compensation was willful within the meaning of N.Y. Lab. Law § 663.

          88.   Defendants, in violation of the NYLL, failed to pay Plaintiff agreed-upon wages

by virtue of their withholding policies, time-clock policies and chargeback policies as described

herein.

          89.   Plaintiff (and the Class Members) was damaged in an amount to be determined at

trial.
            Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 17 of 20




          90.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          91.   Defendants failed to pay Plaintiff (and the Class) one additional hour’s pay at the

basic minimum wage rate before allowances for each day Plaintiff’ spread of hours exceeded ten

hours in violation of New York Lab. Law §§ 190 et seq. and 650 et seq. and the wage order of

the New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. Tit. 12, § 137-

1.7 and 137-3.11.

          92.   Defendants’ failure to pay Plaintiff (and the Class) an additional hour’s pay for

each day Plaintiff’ (and the Class) spread of hours exceeded ten hours was willful within the

meaning of New York Lab. Law § 663.

          93.   Plaintiff (and the Class members) was damaged in an amount to be determined at

trial.

          94.   Plaintiff repeats and realleges all paragraphs above as though fully set forth

herein.

          95.   Defendants failed to provide Plaintiff with a written notice, in English and in

Spanish (Plaintiff’ primary language), of his rate of pay, regular pay day, and such other

information as require by NYLL §195(1).

          96.   Defendants are liable to Plaintiff in the amount of $5,000 together with costs and

attorney’s fees.

          97.   Plaintiff repeats and realleges all paragraphs above as though set forth fully

herein.



                                                 17
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 18 of 20




       98.      Defendants did not provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL 195(3).

       99.      Defendants acted willfully in his violation of the above-described NYLL

requirements.

                                         PRAYER FOR RELIEF

                WHEREFORE, Plaintiff respectfully request that this Court enter judgment

against Defendants:

        (a)     Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members, apprising them of the

pendency of this action, its nature, and his right to join, and permitting them promptly to file

consents to be Plaintiff in the FLSA claims in this action;

        (b)     Certifying this case as a Class Action pursuant to FRCP 23 of the FRCP;

        (c)     Designating Plaintiff as Class Representatives, reasonable service awards for each

Plaintiff, and his counsel of record as Class Counsel;

        (d)     Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff and the FLSA class members;

        (e)     Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff’ and the FLSA class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (f)     Declaring that Defendants’ violation of the provisions of the FLSA were willful

as to Plaintiff and the FLSA class members;

        (g)     Awarding Plaintiff and the FLSA class members damages for the amount of
         Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 19 of 20




unpaid overtime wages, and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

        (h)   Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to 100% of his damages for the amount of unpaid overtime wages, and damages for any

improper deductions or credits taken against wages under the FLSA as applicable pursuant to 29

U.S.C. § 216(b);

        (i)   Declaring that Defendants have violated the overtime wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiff and the members of the Class;

        (j)   Declaring that Defendants have violated the Spread of Hours Wage Order of the

New York Commission of Labor as to Plaintiff and the members of the FLSA Class;

        (k)   Declaring that Defendants have violated the recordkeeping requirements of the

NYLL with respect to Plaintiff’ and the FLSA Class members compensation, hours, wages; and

any deductions or credits taken against wages;

        (l)   Declaring that Defendants’ violations of the New York Labor Law and Spread of

Hours Wage Order were willful as to Plaintiff and the FLSA Class members;

        (m)   Awarding Plaintiff and the FLSA class members damages for the amount of

unpaid overtime wages, damages for any improper deductions or credits taken against wages, as

well as awarding spread of hours pay under the NYLL as applicable;

        (n)   Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)    Awarding Plaintiff damages for Defendant’s violation of the NYLL frequency of

payment violation of Labor Law § 191(1)(a) which requires weekly payment of manual workers.

                                                 19
          Case 1:20-cv-04465-ER Document 1 Filed 06/11/20 Page 20 of 20




        (p)    Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to one hundred percent (100%) of the total amount of spread of hours pay and overtime

compensation shown to be owed pursuant to NYLL § 663 as applicable;

        (q)    Awarding Plaintiff and the FLSA class members pre-judgment and post-judgment

interest as applicable;

        (r)     Awarding Plaintiff and the FLSA class members the expenses incurred in this

action, including costs and attorney’s fees; and

        (s)    All such other and further relief as the Court deems just and proper.

Dated: New York, New York
June 11, 2020

                                              LINA STILLMAN, ESQ.

                                              ___/s/ Lina Stillman ____________
                                              By:     STILLMAN LEGAL, P.C.
